DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on January 12, 2021, is acknowledged.  The traversal is on the ground(s) that claim 19 includes all of the features of claim 1.  This is not found persuasive because claim 19 also includes limitations not in claim 1. The method steps required by claim 19 require further search and consideration beyond what is required by claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,886,699 Carroll et al in view of US 6,783,841 McCarthy et al.
Regarding claim 1, Carroll teaches a metal-clad laminate 10 (column 1, lines 6-11), comprising:
18, which comprises a first reinforcing material (woven glass cloth) and a dielectric material formed on the surface of the first reinforcing material (column 3, lines 22-23), wherein the dielectric material comprises 30 wt% to 85 wt% (column 3, lines 56-60) of a first fluoropolymer (column 3, lines 38-40),
an adhesive layer 14, 16, which is disposed on at least one side of the dielectric layer (figure 1) and comprises an adhesive material (column 3, lines 38-45), wherein the adhesive material comprises 30 wt% to 85 wt% of a second fluoropolymer (column 3, lines 56-60); and
a metal foil 20, 22 (column 3, lines 30-32), which is disposed on the other side of the adhesive layer that is opposite to the dielectric layer (figure 1),
wherein the melting point of the second fluoropolymer (copolymer) is lower than the melting point of the first fluoropolymer (PTFE, column 3, lines 38-45, where a copolymer would have a lower melting point than a pure material because the presence of a second polymer lowers the melting point of the pure material, as an impurity lowers the melting point of a pure material as salt does to ice, for example).
Carroll does not teach a first or second filler. McCarthy teaches a metal-clad laminate, including a woven fabric material impregnated with a fluoropolymer (column 5, lines 45-49) that is sandwiched between copper films (column 7, lines 39-42), where the woven glass composite includes ceramic filler materials (column 16, lines 26-50) in every composite layer, in an amount of less than 80 wt% of each a first filler and a second filler (column 17, line 67 – column 18, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the filler of McCarthy in the dielectric and adhesive layers of 
Regarding claim 2, Carroll teaches that the first fluoropolymer is polytetrafluoroethylene (PTFE, column 3, lines 38-40).
Regarding claim 3, Carroll teaches that the second fluoropolymer is selected from the group consisting of tetrafluoroethylene-hexafluoropropylene copolymer (FEP), and tetrafluoroethylene-perfluorinated alkylvinylether copolymer (column 3, lines 38-45).
Regarding claim 4, Carroll teaches that the adhesive layer further comprises a second reinforcing material (microglass fiber), and the adhesive material is formed on the surface of the second reinforcing material (impregnated, column 3, lines 20-23, where “impregnated” includes throughout the material and on the surface).
Regarding claims 5-8, Carroll teaches that the first reinforcing material and the second reinforcing material are each E-glass fabrics (column 3, lines 56-60). 
Regarding claims 9-12, McCarthy further teaches that the first filler and the second filler are any of: silica, aluminum oxide, magnesium oxide, talc, aluminum nitride, boron nitride, silicon carbide, titanium dioxide, quartz, mica, polytetrafluoroethylene (PTFE) powders, glass beads, or strontium titanate (column 16, lines 26-50).
Regarding claim 17, McCarthy further teaches that the metal-clad laminate has a coefficient of thermal expansion in the Z-axis direction (Z-CTE) of 50-100 ppm/°C (column 15, lines 19-23, where the total expansion is 100 ppm/°C such that the z-direction alone cannot have more than 100 ppm/°C).
Regarding claim 18, Carroll teaches a printed circuit board, which is prepared from the metal-clad laminate of claim 1 (column 1, lines 6-15).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,886,699 Carroll et al in view of US 6,783,841 McCarthy et al as applied to claims 1, 2, 3 and 4 above, and further in view of US 2010/0000771 Shimauchi et al.
Regarding claims 13-16, Carroll in view of McCarthy teaches the metal-clad laminate. Neither Carroll nor McCarthy teaches the surface roughness. Shimauchi teaches a copper-clad laminate material with a fluororesin prepreg dielectric layer (abstract) where the metal-clad laminate has a surface roughness of 0.2 microns or less (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the surface roughness of Shimauchi in the product of Carroll because this surface roughness allows the product to maintain transmission and characteristics and reliability in the high frequency range that is otherwise lost when the surface is roughened (paragraph 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781